Citation Nr: 0019961	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  94-23 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
cerebral concussion with basilar skull fracture, post-
traumatic headaches and mild attention deficit.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Buffalo, New York, that granted the veteran's claim of 
service connection for cerebral concussion with basilar skull 
fracture, post-traumatic headaches and mild attention 
deficit, and assigned a 10 percent evaluation.  Also in this 
decision the RO denied the veteran's claim of service 
connection for upper and lower extremity pain.  This latter 
claim was subsequently granted in a June 1995 hearing 
officer's decision and is considered a full grant of 
benefits.  Accordingly, this claim is no longer in appellate 
status.  

In December 1998 the RO issued a rating decision on a number 
of issues including the denial of service connection for 
headaches, memory loss and allergic rhinitis and the proposed 
reduction of a 20 percent evaluation for upper and lower 
extremity joint pain.  The veteran filed a timely Notice of 
Disagreement with respect to these four issues, and in July 
1999 he was issued a Statement of the Case regarding the 
claim of service connection for allergic rhinitis.  As far as 
the other issues, the veteran was informed by the RO in July 
1999 that separate evaluations for headaches and memory loss 
were not warranted since these symptoms were part and parcel 
of his already service-connected residuals of head trauma, a 
condition for which an increased evaluation was already being 
considered.  The veteran was further informed that his Notice 
of Disagreement pertaining to the proposed reduction in 
evaluating his upper and lower extremity pain due to 
undiagnosed illness was premature since no reduction had yet 
been implemented.  Shortly thereafter, in an October 1999 
rating decision, the RO continued the veteran's 20 percent 
evaluation for upper and lower extremity joint pain due to an 
undiagnosed illness.  Thus, this issue is not on appeal.

In December 1999 the RO issued the veteran a Supplemental 
Statement of the Case (SSOC) regarding his claim of service 
connection for allergic rhinitis.  Because the veteran did 
not file a substantive appeal within one year of the December 
1998 decision denying this claim, or within 60 days of the 
December 1999 SSOC, this issue is not ripe for appellate 
review and is not properly before the Board.  38 C.F.R. 
§§ 20.200, 20.302(b)(c) (1999).


FINDING OF FACT

The veteran's cerebral concussion with basilar skull 
fracture, post-traumatic headaches and mild attention deficit 
is predominately manifested by headaches.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's cerebral concussion with basilar skull 
fracture, post-traumatic headaches and mild attention deficit 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045-9400 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records include Medical Board 
Reports showing that he suffered head trauma in November 1988 
after being hit on the back of the head with a beer bottle.  
He lost consciousness for about 30 minutes, was hospitalized, 
and was diagnosed as having basal skull fracture, left 
Horner's syndrome, left hemotympanum and decreased hearing in 
the left ear.  The Medical Board Reports also show that the 
veteran experienced a single episode of loss of consciousness 
in September 1989 with loss of bladder sphincteric control.  
In addition, these reports reflect the veteran's complaint of 
suffering from post traumatic headaches ever since the head 
trauma.

In January 1993 the veteran filed a claim of service 
connection for head trauma.  

In June 1993 the veteran underwent a VA neuropsychological 
evaluation to assess his complaints of attention, 
concentration and memory difficulties. More specifically, the 
veteran complained of forgetfulness and of difficulty in 
retaining material and recalling addresses and phone 
numbness.  He said that he had been attending a bible 
institute and had difficulty finding the locations of very 
familiar bible passages.  On examination the veteran was 
oriented in three spheres and had no difficulty recalling 
past presidents or discussing important current events.  His 
speech was fluent and contained normal semantic and 
grammatical structure.  He had no difficulties comprehending 
tests instructions or task demands.  His performance on 
memory testing was mixed.  The examining neuropsychologists 
stated that tests results showed a pattern of mild problems 
with attention and learning that could be consistent with 
closed head injury such as that the veteran sustained in 
1988. 

At a VA examination in June 1993 for brain injuries, the 
veteran complained of continuing problems with headaches that 
were frontal occipital and generally lasted about a week out 
of every month.  He said that the headaches eventually 
responded to Tylenol and that he would occasionally miss work 
because of them.  He also complained of memory problems and 
said that it was harder for him to remember names and dates 
and that he would remember something for a few days and then 
forget it a week later.  He said that this problem had hurt 
him in college, although he had been able to maintain a B 
average in school which is the same average that he 
maintained prior to the head trauma.  He denied experiencing 
associated nausea, vomiting, numbness, weakness, 
scintillating scatoma or fortification spectra.  On 
examination the veteran was alert and fully oriented.  Motor 
and sensory nerves were normal.  There was no functional 
impairment.  The veteran was diagnosed as having cerebral 
concussion with basilar skull fracture and transient left 
Horner's syndrome, post-traumatic headaches, possible mild 
post-traumatic encephalopathy (memory disorder), single 
generalized seizure and left hyperflexia.  The examiner said 
that neuropsychological tests showed a mild attention 
deficit.  

In an October 1993 rating decision the RO granted service 
connection for cerebral concussion with basilar skull 
fracture, post-traumatic headaches and mild attention deficit 
and assigned a 10 percent evaluation.

In June 1994 the veteran underwent a VA neurological 
examination where he repeated his complaints of headaches and 
memory problems.  His spouse said that the veteran had had a 
personality change and was more edgy.  On examination the 
veteran was cooperative, alert and oriented times three.  He 
was able to do serial subtractions and could remember the 
presidents back to Eisenhower.  He was unable to remember " 
orange-dog-Buick" approximately three minutes after being 
asked.  The remainder of the neurological examination was 
totally normal.  The veteran was diagnosed as having status 
post cerebral concussion, post traumatic head syndrome, 
characterized by headache, possible personality change, and 
memory loss.

At a hearing at the RO in February 1995, the veteran 
testified that his memory problem was worsening, particularly 
long term memory.  He said that in trying to memorize 
something he would repeatedly go over and over it, but could 
only retain it for a day or two.  He also said that he had 
headaches which became real severe and occurred once every 
three or four weeks, lasting approximately five days.  He 
said that he took Tylenol for his headaches.  He said that if 
his headaches got bad enough he would take four or five 
Tylenol and go into a room to try to get away from noises.  
He said that he found it difficult to concentrate at times 
and that his mind would go off somewhere else.  He said that 
he sometimes felt lightheaded, but not to the point of 
falling down or anything.  He said that he had to triple the 
time it took him to study because of his memory problems.

In March 1995 the RO received a letter from the veteran's 
spouse stating that the veteran would get severe headaches 
that were sporadic, but which lasted four to five days.  She 
also said that he she noticed a marked decrease in his memory 
and that he was unable to remember simple things that he had 
told her a few days earlier.  

Also in March 1995 the RO received a statement from the 
veteran's employer stating that the veteran had missed  
several days of work over the past years due, in part, to 
severe headaches.

A VA psychiatric examination was conducted in April 1995 at 
which time the veteran complained of continuing headaches 
that were occipital in nature.  He said that he was forgetful 
and had to write notes to himself.  He was noted to have not 
given any complaints there were of a primary psychiatric or 
psychological type.  The examiner said that the veteran's 
complaints were far more an organic type of symptom, but were 
certainly extremely vague and did not appear to be 
industrially compromising.  He also said that he heard 
subjective symptomatology only and saw a normal appearing 
comfortable 26-year-old Marine, who gave a very vague story.  
He said that the veteran demonstrated no abnormal 
neurological movements and seemed totally relaxed.  He said 
that the veteran seemed realistic and he felt that he was 
giving a very credible story.  He went on to say that he 
failed to see any strong evidence that there was a 
significant psychological component in the presentation of 
symptoms.  He said that essentially the veteran's mental 
status examination based on a brief examination was 
completely within normal limits including memory, judgment, 
affect and mood.  The examiner diagnosed the veteran as 
having status post history of closed head injury in 1988, 
history of vague complaints of fatigue, impaired memory and a 
possible seizure in the past, and probable posttraumatic 
cephalalgia.  He said that the current level of psychosocial 
stressors was minimal and that the veteran's current global 
assessment of functioning score was 90.

In a June 1996 statement the veteran's wife said that since 
the veteran's discharge from service she noticed a marked 
decrease in his memory and that he had trouble remembering 
even the simplest of things.  She said that he got extreme 
headaches that were sporadic, but which often lasted for a 
full week.

On file is an October 1996 skull X-ray report showing no bony 
abnormalities and indicating that a skull series was useless 
for determining intracranial injury or disease.

Also on file is an October 1996 computed tomography (CT) scan 
report of the veteran's head containing an impression of 
"Normal brain.  No focal atrophy, abnormal calcification or 
chronic subdural hematoma is identified."

An examination of the veteran's head at a VA orthopedic 
examination in October 1996 was unremarkable.

An undated VA general examination worksheet contains the 
veteran's history of experiencing chronic generalized 
headaches lasting up to two weeks.  Findings revealed normal 
neurological findings.  The veteran was diagnosed as having 
chronic tension headaches.

In a December 1996 statement the veteran's mother said that 
after the veteran was discharged from service he began 
experiencing migraines that would last a week at a time.

VA outpatient treatment records dated from 1996 to 1998 
contain numerous complaints and diagnoses of headaches.

In a December 1998 rating decision the RO continued the 
veteran's 10 percent evaluation for service-connected 
cerebral concussion with basilar skull fractures, post-
traumatic headaches and mild attention deficit.

At a VA neurology examination in September 1999 the veteran 
complained that his headaches were getting worse.  He said 
that such headaches currently lasted approximately 10 to 14 
days with a two week reprieve.  He said that he consumed at 
least one bottle of Tylenol a month.  He said that he worked 
part-time as a pastor and that when the headaches got bad, he 
would take Tylenol and stay indoors for a few hours until the 
medication kicked in reducing the severity of his headaches.  
He said that only then could he go out and continue 
performing his pastoral duties.  He said that he noticed 
problems with his short-term memory such as forgetting 
appointments and easily misplacing things.  He reported 
losing out on contracts in his occupation as a general 
contractor because he forgot to follow through on the 
specifics of a contract.  On examination the veteran was 
alert with normal orientation, attention span, registration 
and no evidence of aphasia.  He demonstrated normal motor 
strength, reflexes and sensory examination.  An impression 
was given of posttraumatic headache with a likely 
superimposed rebound component due to excessive use of 
nonsteroidal antiinflammatory agents.  The examiner said that 
the veteran clearly had posttraumatic headaches with some 
features to suggest a migraine component.  He said that the 
veteran needed to reduce the amount of Tylenol that he took 
and needed to go on a long-term prophylaxis in the hopes of 
reducing the frequency and the intensity of the headaches.  
He said that the veteran described the limitation that his 
headaches and short-term memory loss had on his occupational 
functioning as a general contractor, as well as a part-time 
preacher.  The examiner said that the difficulties of short-
term memory could be present in a posttraumatic headache 
syndrome, but needed to be evaluated on a more formal basis 
to characterize the memory loss much more objectively.  He 
recommended neuropsychological testing to evaluate the 
veteran's complaints of memory loss.

Later in September 1999 the veteran underwent 
neuropsychological testing conducted by VA.  In summarizing 
the test results, the examiner stated that based on the 
veteran's performance on a brief battery of 
neuropsychological tests, the veteran's "current" cognitive 
functioning was assessed to be in the average to high average 
range.  He said that the evaluation did not provide evidence 
for any mild or gross deficits in memory or attention 
functioning on formal testing.  He said that it was possible 
that when confronted with demands of daily functioning, 
particularly when suffering from a severe headache, the 
veteran may experience compromised cognitive functioning.  He 
went on to say that the veteran reported that he was on day 
16 of his current headache, but was able to perform in at 
least the average to high average range.  He gave the veteran 
a global assessment of functioning score of 71.

II.  Legal Analysis

The veteran's claim for an increased evaluation for cerebral 
concussion with basilar skull fracture, post-traumatic 
headaches and mild attention deficit is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence to the extent possible, and there is 
no further VA duty to assist him with his claim.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The United States Court of Appeals for Veterans Claims 
(formally known as the United States Court of Veterans 
Appeals) (Court) has noted that in claims such as this where 
there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's service-connected cerebral concussion with 
basilar skull fracture, post-traumatic headaches and mild 
attention deficit is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.124, Diagnostic Code 8045-9304.  
Under Diagnostic Code 8045, purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code.  
Purely subjective complaints such as headache and dizziness, 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with trauma.  

The predominant symptoms of the veteran's service-connected 
basilar skull fracture is his post-traumatic headaches.  This 
is evident by both the veteran's statements and by the 
medical evidence.  Although the veteran has complained that 
his memory loss has been getting worse and has negatively 
affected his employment as a general contractor, a VA 
examiner in April 1995 stated that mental status examination 
was completely within normal limits including memory.  
Similarly, recent neuropsychological testing performed in 
March 1999 provided no evidence of any mild or gross deficits 
in memory attention functioning on formal testing.  In this 
regard, the neuropsychological examiner stated that the 
veteran may be experiencing compromised cognitive functioning 
with the demands of daily living, particularly when suffering 
from a severe headache.  This statement thus emphasizes the 
impact that the veteran's headaches have on his cognitive 
functioning.

Turning to the veteran's headaches and VA's rating schedule, 
it is clear that Diagnostic Code 9304 does not provide for a 
rating in excess of 10 percent by way of Code 8045 for the 
veteran's headaches.  The criteria clearly state that purely 
subjective complaints such as headache and dizziness as 
symptomatic of brain trauma will be rated 10 percent and no 
more under Code 9304.  The criteria also states that this 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  38 C.F.R. § 4.124, 
Diagnostic Code 8045-9304 (1999).

As the preponderance of the evidence is against a schedular 
evaluation in excess of 10 percent for the veteran's cerebral 
concussion with basilar skull fracture, post-traumatic 
headaches and mild attention deficit, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b).

In regard to an extra-schedular evaluation, the evidence does 
not reveal that the veteran's service-connected cerebral 
concussion with basilar skull fracture, post-traumatic 
headaches and mild attention deficit causes him unusual or 
exceptional hardship such as to warrant application of 
38 C.F.R. § 3.321(b)(1) (1999) for an extra-schedular 
evaluation.  Although the veteran receives intermittent 
medical treatment associated with his headaches, he is not 
shown to have required frequent periods of hospitalization.  
And although he appears to experience difficulties at work 
due to his headaches and memory problems, the entirety of the 
evidence of record does not show that this disability causes 
him exceptional hardship in an employment setting beyond that 
already contemplated in the rating schedule.  In this regard, 
the rating of disabilities is based on the average impairment 
of earning capacity in a civil occupation.  38 U.S.C.A. 
§ 1155.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.0.  Thus, the fact that the veteran has to stay indoors 
for a few hours while-performing his job as a pastor until 
the Tylenol kicks in is the type of missed work already 
contemplated in the 10 percent evaluation.  Id.  

In cases such as this, where there is no evidence of an 
exceptional or unusual situation, application of the 
provisions of 38 C.F.R. § 3.321(b)(1) in lieu of the regular 
criteria is not appropriate.


ORDER

An evaluation in excess of 10 percent for cerebral concussion 
with basilar skull fracture, post-traumatic headaches and 
mild attention deficit, is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

